%S2-/S
                               ELECTRONIC RECORD




COA#       02-15-00135-CR                        OFFENSE:        OTHER CRIMINAL


           Samson M. Loynachan v. The State
STYLE:     of Texas                              COUNTY:         Tarrant

COA DISPOSITION:      DISMISSED                  TRIAL COURT:    213th District Court


DATE:06/25/15                     Publish: NO    TC CASE #:      1233936R




                        IN THE COURT OF CRIMINAL APPEALS


         Samson M. Loynachan v. The State
STYLE:   of Texas                                     CCA#:
                                                                          853-/5"
         PROSZ                        Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      tlllS/^Oir                                 SIGNED:                           PC:_

JUDGE:       fift 06U*4?*~~-                          PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD